Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Upon a complete review of the entire written record, including the entire written record of the parent application, the instant claims are in condition for allowance.  The cited prior art effectively sets forth the state of the art.  The reference cited by the Examiner is the parent application patent, cited to complete the record.  The prior art does not describe, teach or suggest a semiconductor manufacturing tool, comprising: an alignment tool; an overlay measurement tool; a substrate stage on which a substrate having a patterned layer is disposed; a processor; and a non-transitory storage medium storing instructions, when executed, causing the processor to: transmit a signal to the alignment tool to cause the alignment tool to project an image of a reference pattern on the substrate; cause the alignment tool to perform alignment of the patterned layer to the projected image, based on first alignment marks in the patterned layer and second alignment marks provided by the projected image; cause the overlay measurement tool to obtain pre-overlay mapping of first overlay measurement marks in the patterned layer and second overlay measurement marks provided by the projected image; and determine compensation data indicative of information of the pre-overlay mapping of the first overlay measurement marks and the second overlay measurement marks.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER G YOUNG whose telephone number is (571)272-1394. The examiner can normally be reached M-F: 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER G YOUNG/Primary Examiner, Art Unit 1737